Citation Nr: 1432117	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-18 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2010 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the claims file.

In September 2010, the Board remanded the claim for further development.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

In September 2010, the Board requested a medical examination to determine the nature and etiology of the Veteran's peripheral neuropathy of the bilateral lower extremities.  Unfortunately, the examiner failed to discuss the Veteran's lay statements, in particular his testimony that he first started suffering from symptoms in 1968, despite not being diagnosed until many years later.  For this reason, the VA opinion is inadequate and an addendum opinion should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  All recent treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain treatment records from the VA Medical Center in Wichita, Kansas, dated since October 2010.

2.  Obtain a VA medical addendum from the VA examiner who conducted the October 2010 examination or, if unavailable, from another VA examiner.  The claims file and a copy of this remand should be made available for review in conjunction with the addendum.

Then, the examiner is again asked to provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the bilateral lower extremities is related to his period of active service from June 1963 to June 1967, including his exposure to herbicides in Vietnam.  (His exposure is presumed by law).  In making this determination, the examiner must specifically comment on the Veteran's lay statements, including his June 2010 hearing testimony that his symptoms began in 1968.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the report does not include adequate responses to the specific opinion requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


